DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated February 22, 2022, including arguments and amendments. The amendments cancel claims 2, 9, and 16, and incorporate the subject matter of those cancelled claims into independent claims 1, 8, and 15.

Claims 1, 3 – 8, 10 – 15, and 17 – 20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 8, 10 – 15, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, et al., U.S. PG-Pub. No. 2018/0150551 (hereafter, Wang”).

As to Claim 1, Wang discloses: a method for recommending an entity, comprising: determining a request entity, determining at least two characteristics of the request entity, and determining a first vector corresponding to the request entity according to the at least two characteristics of the request entity ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.);
determining a plurality of candidate entities, determining at least one characteristic for each of the plurality of candidate entities, and determining a second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity ([0063], “… the social-networking system 160 may determine a plurality of candidate subsets of n-grams of the plurality of n-grams, wherein each n-gram of each candidate subset of n-grams has at least one corresponding word sense.”);
determining a similarity between the second vector and the first vector ([0059] – [0060], referring to the determination of a similarity metric between two embeddings);
selecting at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector ([0063], referring to the selection of candidate embeddings on the basis of their relative “relatedness”); and
recommending the target entity ([0060], referring to returning query results),
wherein the request entity comprises at least two senses ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.), and
wherein all of the characteristics of any two different senses of the request entity are not identical ([0058], referring to the object embeddings based on one or more properties), and
[0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”), and
determining the first vector corresponding to the request entity according to the at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”).

As to Claim 3, Wang discloses: wherein determining the plurality of candidate entities comprises: selecting, from all entities in a preset first database, entities having at least one characteristic identical to that of the request entity, as the candidate entities ([0047], “The social-networking system 160 may then generate a set of structured queries, where each structured query corresponds to one of the possible matching social-graph elements.”).

As to Claim 4, Wang discloses: wherein the request entity, the characteristics of the request entity, the candidate entities and the characteristics of the candidate entities are all included in a preset second database ([0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”);
determining the first vector corresponding to the request entity according to the at least two characteristics of the request entity comprises: converting each characteristic of the [0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model); and
determining the second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity comprises: converting each characteristic of each of the plurality of candidate entities to an m-dimensional second characteristic vector, respectively, according to the first algorithm; and superposing all the second characteristic vectors corresponding to each of the plurality of candidate entities, respectively, according to the second algorithm, to obtain the second vector corresponding to the candidate entity ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model; and [0059], referring to methods by which a similarity metric between embeddings may be generated).

As to Claim 5, Wang discloses: wherein the first algorithm is a Word2vec neural network algorithm ([0058], referring to the use of word2vec to map an n-gram to a vector representation);
the first characteristic vector is a first embedding vector ([0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”); and
[0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”).

As to Claim 6, Wang discloses: wherein the preset second database comprises a preset knowledge graph ([0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”).

As to Claim 7, Wang discloses: wherein selecting the at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector comprises: selecting, from the plurality of candidate entities, a candidate entity corresponding to a second vector with the similarity between the second vector and the first vector greater than a preset first threshold, as the target entity ([0066], “… one or more word senses may comprise each word sense having a similarity metric greater than or equal to a threshold similarity metric of the embedding of the n-gram and the embedding of the word sense.”); or
sorting the candidate entities in descending order of the similarity between the second vector and the first vector, and selecting the first n candidate entities in the sorted sequence as the target entities, n being a preset positive integer ([0044], “… the typeahead process may simply auto-populate the form with the name or other identifier of the top-ranked match rather than display a drop-down menu.”).

As to Claim 8, Wang discloses: an apparatus for recommending an entity, comprising: one or more processors; a storage device having one or more programs stored thereon Fig. 11, showing processor 1102 and storage 1106), wherein when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement a method for recommending an entity, comprising:
determining a request entity, determining at least two characteristics of the request entity and determining a first vector corresponding to the request entity according to the at least two characteristics of the request entity ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.);
determining a plurality of candidate entities, determining at least one characteristic for each of the plurality of candidate entities, and determining a second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity ([0063], “… the social-networking system 160 may determine a plurality of candidate subsets of n-grams of the plurality of n-grams, wherein each n-gram of each candidate subset of n-grams has at least one corresponding word sense.”);
determining a similarity between the second vector and the first vector ([0059] – [0060], referring to the determination of a similarity metric between two embeddings);
selecting at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector ([0063], referring to the selection of candidate embeddings on the basis of their relative “relatedness”); and
recommending the target entity ([0060], referring to returning query results)
wherein the request entity comprises at least two senses ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.),
wherein all of the characteristics of any two different senses of the request entity are not identical ([0058], referring to the object embeddings based on one or more properties), and
[0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”), and
determine the first vector corresponding to the request entity according to the at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”).

As to Claim 10, Wang discloses: wherein when the one or more processors are configured to determine the plurality of candidate entities, the one or more processors are further configured to: select, from all entities in a preset first database, entities having at least one characteristic identical to that of the request entity, as the candidate entities ([0047], “The social-networking system 160 may then generate a set of structured queries, where each structured query corresponds to one of the possible matching social-graph elements.”).

As to Claim 11, Wang discloses: wherein the request entity, the characteristics of the request entity, the candidate entities and the characteristics of the candidate entities are all included in a preset second database ([0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”);
[0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model); and
determining the second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity comprises: converting each characteristic of each of the plurality of candidate entities to an m-dimensional second characteristic vector, respectively, according to the first algorithm; and superposing all the second characteristic vectors corresponding to each of the plurality of candidate entities, respectively, according to the second algorithm, to obtain the second vector corresponding to the candidate entity ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model; and [0059], referring to methods by which a similarity metric between embeddings may be generated).

As to Claim 12, Wang discloses: wherein the first algorithm is a Word2vec neural network algorithm ([0058], referring to the use of word2vec to map an n-gram to a vector representation);
the first characteristic vector is a first embedding vector ([0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”); and
[0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”).

As to Claim 13, Wang discloses: wherein the preset second database comprises a preset knowledge graph ([0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”).

As to Claim 14, Wang discloses: wherein when the one or more processors are configured to select the at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector, the one or more processors are further configured to select, from the plurality of candidate entities, a candidate entity corresponding to a second vector with the similarity between the second vector and the first vector greater than a preset first threshold, as the target entity ([0066], “… one or more word senses may comprise each word sense having a similarity metric greater than or equal to a threshold similarity metric of the embedding of the n-gram and the embedding of the word sense.”); or
the one or more processors are further configured to sort the candidate entities in descending order of the similarity between the second vector and the first vector, and selecting the first n candidate entities in the sorted sequence as the target entities, n being a preset positive integer ([0044], “… the typeahead process may simply auto-populate the form with the name or other identifier of the top-ranked match rather than display a drop-down menu.”).

Claim 15, Wang discloses: a non-transitory computer readable medium having a computer program stored thereon (Fig. 11, showing storage 1106), wherein when the program is executed by a processor, the program implements a method for recommending an entity, comprising:
determining a request entity, determining at least two characteristics of the request entity and determining a first vector corresponding to the request entity according to the at least two characteristics of the request entity ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.);
determining a plurality of candidate entities, determining at least one characteristic for each of the plurality of candidate entities, and determining a second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity ([0063], “… the social-networking system 160 may determine a plurality of candidate subsets of n-grams of the plurality of n-grams, wherein each n-gram of each candidate subset of n-grams has at least one corresponding word sense.”);;
determining a similarity between the second vector and the first vector ([0059] – [0060], referring to the determination of a similarity metric between two embeddings);
selecting at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector ([0063], referring to the selection of candidate embeddings on the basis of their relative “relatedness”); and
recommending the target entity ([0060], referring to returning query results)
wherein the request entity comprises at least two senses ([0058], referring to an embedding of an object being based on one or more properties, attributes, or features of the object, etc.),, and
[0058], referring to the object embeddings based on one or more properties), and
determining at least two characteristics of the request entity and determining the first vector corresponding to the request entity according to the at least two characteristics of the request entity comprises: selecting one of the at least two senses of the request entity as a selected sense; and determining at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”), and
determining the first vector corresponding to the request entity according to the at least two characteristics of the selected sense of the request entity ([0058], “… an embedding … of object e may be based on one or more n-grams associated with object e.”).

As to Claim 17, Wang discloses: wherein determining the plurality of candidate entities comprises: selecting, from all entities in a preset first database, entities having at least one characteristic identical to that of the request entity, as the candidate entities ([0047], “The social-networking system 160 may then generate a set of structured queries, where each structured query corresponds to one of the possible matching social-graph elements.”).

As to Claim 18, Wang discloses: wherein the request entity, the characteristics of the request entity, the candidate entities and the characteristics of the candidate entities are all included in a preset second database ([0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”);
determining the first vector corresponding to the request entity according to the at least two characteristics of the request entity comprises: converting each characteristic of the request entity to an m-dimensional first characteristic vector according to a preset first algorithm, m being a positive integer; and superposing all the first characteristic vectors according to a preset second algorithm, to obtain the first vector ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model); and
determining the second vector corresponding to each of the plurality of candidate entities according to the characteristic of the candidate entity comprises: converting each characteristic of each of the plurality of candidate entities to an m-dimensional second characteristic vector, respectively, according to the first algorithm; and superposing all the second characteristic vectors corresponding to each of the plurality of candidate entities, respectively, according to the second algorithm, to obtain the second vector corresponding to the candidate entity ([0058], referring to an object’s properties, attributes, features, and relationships being used to generate a set of n-grams, and the object being mapped to a vector representation in the embedding space using a deep-learning model; and [0059], referring to methods by which a similarity metric between embeddings may be generated).

As to Claim 19, Wang discloses: wherein the first algorithm is a Word2vec neural network algorithm ([0058], referring to the use of word2vec to map an n-gram to a vector representation);
[0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”);
the second characteristic vector is a second embedding vector ([0058], “an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model”); and
wherein the preset second database comprises a preset knowledge graph ([0058], “In particular embodiments, an n-gram may be mapped to a vector representation in the embedding space 400 by using a deep-leaning model (e.g., a neural network). The deep-learning model may have been trained using a sequence of training data (e.g., a corpus of objects each comprising n-grams).”).

As to Claim 20, Wang discloses: wherein when the one or more processors are configured to select the at least one target entity from the plurality of candidate entities according to the similarity between the second vector and the first vector, the one or more processors are further configured to select, from the plurality of candidate entities, a candidate entity corresponding to a second vector with the similarity between the second vector and the first vector greater than a preset first threshold, as the target entity ([0066], “… one or more word senses may comprise each word sense having a similarity metric greater than or equal to a threshold similarity metric of the embedding of the n-gram and the embedding of the word sense.”); or
the one or more processors are further configured to sort the candidate entities in descending order of the similarity between the second vector and the first vector, and selecting the first n candidate entities in the sorted sequence as the target entities, n being a preset positive integer ([0044], “… the typeahead process may simply auto-populate the form with the name or other identifier of the top-ranked match rather than display a drop-down menu.”).

Response to Arguments
Applicant's arguments filed February 22, 2022, have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL.

Applicants argue, at page 10 of their submission, that Wang fails to adequately disclose: “a sense of the request entity is selected firstly as the selected sense; and at least two characteristics of the selected sense is determined to determine the first vector corresponding to the request entity.” Examiner respectfully disagrees. Wang discloses this feature in the cited portion of [0058]: “An embedding… of object e may be based on one or more properties, attributes, or features of the object, relationships of the object with other objects, or any other suitable information associated with the object.” Note the pluralization of relationships, and the possible inclusion of multiple properties, etc. In other words, object properties are analogous to the claimed selected sense, and there are several properties that are analogous to the claimed characteristics of the selected sense.

Applicants further argue, at page 11, that “Wang is silent to the senses of the object because of the properties, attributes, or features of each sense of the object may be different.” As best understood by the examiner, the inventive intent is that the characteristics of any two senses of the entity are not identical (as per, e.g., lines 13 and 14 of independent claim 1). For this reason, if applicants’ interpretation of Wang is accurate, Wang does, in fact, anticipate the claimed invention.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NIRAV K KHAKHAR/            Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/            Supervisory Patent Examiner, Art Unit 2167